Citation Nr: 0414267	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from April 1964 
to April 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision.   


FINDING OF FACT

There is convincing evidence relating currently-diagnosed 
tinnitus to the veteran's in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) are 
applicable to the veteran's claim.  The Act and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this decision the Board's decision constitutes a complete 
grant of the benefit sought on appeal.  As such, the Board 
finds that no further action is required to comply with the 
VCAA and the implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 5.

The veteran states that was trained to shoot howitzers every 
other week for two-to-three days at a time and contends that 
his tinnitus initially manifested during active service.  
After leaving the service, the veteran reports having worked 
as a barber.  He now complains of a high-pitched ringing 
sound in his ears, more noticeable in his right ear.  He 
maintains that he has a difficult time listening to 
conversations whenever a substantial amount of background 
noise is present.  

Service medical records do not show any complaint or ringing 
in the ears and do not show any diagnosis of tinnitus.

Private medical records from a March 2003 audiogram reflect 
that the veteran has mild high frequency sensorineural 
hearing loss bilaterally, and that he complained of a long-
term, constant tinnitus.  A private, board-certified 
audiologist considered the veteran's history of exposure to 
artillery noise while serving in the military, opined that 
the type and degree of hearing loss shown was consistent with 
noise exposure, and, also noted that the veteran's tinnitus 
would tend to confirm that conclusion.

At the time of a March 2003 VA examination, the VA 
audiologist reported that the veteran's tinnitus had been 
present for possibly ten years, and that it had worsened over 
the last five years.  The examiner attributed the veteran's 
hearing loss to noise exposure during service but opined that 
tinnitus was not likely related to service or to service-
connected hearing loss.  The basis for the opinion was that 
the veteran's tinnitus did not begin until many years after 
military service.

The veteran states, on appeal, that the March 2003 VA 
examination report reflects a misunderstanding by the VA 
audiologist with respect to the veteran's history.  The 
veteran clarifies that he has experienced continuous ringing 
in his ears that began during service, and that such worsened 
over the past 10 years or so.

In April 2003, the RO granted service connection for hearing 
loss as related to in-service noise exposure.

In August 2003, the RO returned the claims file to the March 
2003 VA audiologist, requesting an addendum opinion in light 
of the veteran's clarifying statement.  The audiologist 
reaffirmed that the veteran had complained of tinnitus, with 
the condition beginning 10 years ago and worsening over the 
past five years and again opined it unlikely that tinnitus 
was related to service.

In further support of his claim, the veteran furnished a 
statement from his spouse.  She reports having been married 
to the veteran since May 1966.  She indicated that her 
husband had complained of a ringing in his ears since he was 
in the service, and that the condition had worsened over the 
past few years. 

The Board has carefully considered the veteran's contentions, 
his medical history, the subjective nature of tinnitus, the 
statement from the veteran's spouse, and, the private and VA 
medical opinions provided in this record.  Based on such, the 
Board concludes that there is convincing evidence to show 
that the veteran's currently-diagnosed tinnitus is related to 
noise exposure during his period of service, as explained 
below.  

First, the Board finds credible and consistent the veteran's 
history of in-service noise exposure.  In fact, the veteran 
is already service-connected for hearing loss recognized as 
due to such noise exposure.

Second, although neither the veteran nor his spouse are shown 
to have the requisite degree of medical knowledge to provide 
an opinion as to the existence or etiology of tinnitus, they 
are competent to relate symptoms objectively manifested by 
the veteran during and subsequent to service, and his 
complaints of such to his spouse during their marriage.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Again, the 
Board finds no reason to question the credibility of either 
the veteran or his spouse in this regard.

Finally, the record contains the medical opinion of a private 
audiologist who acknowledges that the veteran's tinnitus is 
consistent with his in-service noise exposure and who, in 
essence attributes both hearing loss and tinnitus to the 
veteran's military service.  Such opinion is offered by 
competent medical personnel and is probative of the veteran's 
claim.

Notably, in conjunction with that private evaluation the 
veteran complained of a chronic history of tinnitus.  Such 
statement, made in the course of private medical treatment, 
appears credible, and supports the veteran's clarifying 
statement as to the VA audiologist having misunderstood the 
date his symptoms began.  Although VA requested a further 
opinion based on consideration of the veteran's clarified 
history, the later VA examination report again notes that 
tinnitus symptoms began only 10 years earlier, contrary to 
the veteran's contentions.  Insofar as the Board finds 
credible the statements made by the veteran and his spouse as 
to his symptoms having begun in service and continued 
thereafter, the Board attaches more weight to the etiological 
opinion of the private audiologist who considered such 
contention alongside the clinical evidence showing hearing 
loss and tinnitus of a type consistent with noise exposure.  
The Board also notes that such conclusion appears consistent 
with the lack of any post-service noise exposure history in 
this case.

In view of the foregoing, the Board concludes that the 
evidence supports a finding that the veteran's tinnitus is 
likely etiologically related to his in-service noise exposure 
history.


ORDER

Service connection for tinnitus is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



